Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 1 of 22 Pageid#: 265




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 JENNIFER LORD, et al.,                           )
                                                  )
           Plaintiffs,                            )
                                                      Civil Action No. 7:20CV00541
                                                  )
 v.                                               )
                                                      Hon. Michael F. Urbanski
                                                  )
                                                      Chief United States District Judge
 SENEX LAW, P.C.,                                 )
                                                  )
           Defendant.                             )


                                 MEMORANDUM OPINION

           Plaintiffs Jennifer Lord, Ebony Reddicks, and Toniraye Moss have filed a class action

lawsuit against Senex Law, P.C., alleging violation of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692–1692p. Senex has filed a motion to dismiss for failure to state

a claim under Federal Rule of Civil Procedure 12(b)(6). The motion has been fully briefed and

argued and is ripe for review. For the reasons stated below, the motion will be granted in part

and denied in part.

      I.      Background

           The following facts are taken from the complaint and are construed as true for

purposes of this motion. Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017) (“When

ruling on a motion to dismiss, courts must accept as true all of the factual allegations contained

in the complaint and draw all reasonable inferences in favor of the plaintiff.”).

           A. Senex Law, P.C.

           Senex is a law firm that serves multifamily housing owners and property managers and

helps send tenants Notices related to debt collection and eviction proceedings. Compl., ECF
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 2 of 22 Pageid#: 266




No. 1, ¶ 11. Multifamily rental properties hire Senex to collect on residents’ past due rent

payments. Id. ¶ 13.

       The plaintiffs describe Senex’s business model as follows. First, a landlord sends Senex

a list of accounts for which a debt is allegedly past due. Id. ¶ 14. Next, Senex prepares a

noncompliance dunning letter (the “Notices”) on landlord letterhead before printing and

sending the Notice directly to the tenant. Id. Senex saves each tenant’s information in its

proprietary debt collection software so that it can quickly generate unlawful detainer pleadings.

Id. The initial Notice Senex sends “is thus the first step in Senex’s seamless, integrated debt

collection machine.” Id.

       The plaintiffs maintain that Senex attempts to collect tenants’ past-due rent by sending

the tenants the Notices and other correspondence. Id. ¶ 15. While each Notice that the

plaintiffs received was issued on landlord letterhead and was “purportedly signed by” a

landlord’s staff member, each signature was in reality “affixed at Senex’s office using Senex

equipment.” Id. ¶ 16. The plaintiffs allege that Senex mailed each Notice “in an envelope

bearing date-stamped postage from NEOPOST account, zip code 23663, the same account

used for notices mailed by Senex, as opposed to the zip codes where the various Landlords

are located.” Id.

       Per the complaint, the Notices indicate that the landlord has retained Senex, who

“already drafted this notice and provided legal advice due to [the plaintiff’s] noncompliance.”

Id. ¶ 17. The Notices also “still purport to come from the Landlord, despite the fact that they

were prepared and sent by Senex.” Id. Moreover, in each Notice at issue, “under the guise of

Landlord, plaintiffs were charged ‘attorneys’ fees,’ typically thirty dollars.” Id. ¶ 18. The


                                                   2
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 3 of 22 Pageid#: 267




plaintiffs contend, however, that Senex’s work “is not legal in nature, but rather standard debt

collection tasks routinely performed by non-attorney debt collectors.” Id. Indeed, Senex

“churns out a very high volume of Notices each month in a short time frame at the beginning

of every month” and “conducts debt collection work that does not require legal training or a

license to practice law,” meaning that the work “is not properly characterized as work for

which an ‘attorney’s fee’ is recoverable under the tenants’ leases with their landlords.” Id. The

plaintiffs further contend that the demands for attorney’s fees also “mislead and confuse the

tenants about the nature and seriousness of the situation.” Id. Finally, the plaintiffs allege

that Senex also “churns out unlawful detainers across Virginia against thousands of Virginians,

with little to no attorney involvement for each action.” Id. ¶ 19.

       The plaintiffs contend that Senex’s overall business model directly damages them by

charging fees for each Notice, despite the fact that the Notices purport to come from the

landlords, and not from attorneys. Id. ¶ 20. Senex’s business model also results in “additional

fees from multiple and repetitive court filings costly to both the plaintiffs and the courts.” Id.

Finally, Senex inappropriately “misleads and intimidates debtors by invoking the specter of

meaningful attorney involvement,” the plaintiffs assert. Id.

       B. The Individual and Class Action Claims

       The Complaint raises both class action allegations against Senex and individual claims

on behalf of plaintiffs Jennifer Lord, Ebony Reddicks, and Toniraye Moss. The plaintiffs

maintain apartment leases in Roanoke and Hopewell, Virginia. Id. ¶¶ 26, 40, 54. Plaintiffs

Lord and Reddick each allege receiving “by mail and by posting on [their] front door[s] a

Notice of Noncompliance for alleged nonpayment of rent and fees” on multiple occasions.


                                                    3
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 4 of 22 Pageid#: 268




Id. ¶¶ 27, 41. Although “each mailed Notice listed a return address for Frontier Apartments

and was purportedly signed by an employee of Frontier Apartments,” Lord and Reddicks

allege that “the Notice actually came from Senex.” Id. ¶¶ 28, 42. Indeed, “the signature on

each mailed Notice was digitally added in the Senex office . . . using Senex equipment. Id. ¶¶

29, 43.

          Plaintiff Moss similarly alleges that she received “a Notice of Noncompliance, drafted

by Senex, which was a collection letter for her alleged failure to pay rent, indicating the amount

of past rent owed plus other fees.” Id. ¶ 57. The Notice claimed that Moss owed her landlord

$1,166 in rent, $50 in late fees, and $30 in attorneys’ fees for generation of the Notice of

noncompliance. Id. ¶ 58. Moreover, the Notice “did not indicate that it was sent by Senex,

only that it was drafted by Senex.” Id. ¶ 60. And although the Notice appeared to be signed

by her landlord, Moss contends that “the signature was digitally added to the Notice at the

Senex office using Senex equipment.” Id. ¶¶ 61–62. Moss alleges that the Notice “failed to

indicate that the Notice was actually sent by Senex under the guise of [her landlord] and failed

to include § 1692g language informing Ms. Moss that the true origin of the Notice was from

a debt collector.” Id. ¶ 64. The Notices also failed to give Moss notice of her rights under

the FDCPA, she contends. Id. ¶ 65. Moss asserts she received additional Notices and letters

reminding her of her outstanding rent payments and that her landlord, “through Senex

counsel, filed two separate eviction lawsuits” against her that were either dismissed or

nonsuited. Id. ¶¶ 67, 69, 70, 71, 72, 75, 77, 78.

          Plaintiffs Lord and Reddicks also allege that the Notices Senex sent them failed to give

notice of their rights under the FDCPA. Id. ¶¶ 30, 44. They assert that each Notice Senex


                                                     4
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 5 of 22 Pageid#: 269




sent them described an amount of rent owed as of a specified date, “along with a late fee of

$100, substantially more than a late fee of 10% of the monthly rent allowed under the terms

of the lease.” Id. ¶¶ 31, 45. The Notices also claimed that Ms. Lord and Ms. Reddicks owed

$30 in “Attorney Fees (Notice of Noncompliance)” for each Notice issued. Id. ¶¶ 32, 46.

However, this $30 “Attorney Fees” charge covered Senex’s providing only “boilerplate notices

that any non-attorney debt collector could complete, print, and deliver to a tenant,” as the

preparer only had to “fill in the name, address, date, and amounts allegedly due on the

boilerplate notice.” Id. ¶¶ 33, 47.

       Senex also filed four unlawful detainer summonses against Ms. Lord and three unlawful

detainer summonses against Ms. Reddicks. Id. ¶¶ 34, 48. Each summons claimed (1) an

immediate right to possession of their apartments due to unpaid rent, and (2) a charge of $100

in attorney fees for preparing and filing the unlawful detainer, despite the fact that the Notice

indicated that only $70 in attorney fees would be charged. Id. ¶¶ 35, 49. Lord and Reddicks

both assert that “[a]side from the act of signing the Unlawful Detainer as counsel for its

landlord clients, there is no meaningful attorney involvement in the filing of the Unlawful

Detainers,” meaning the $100 fee thus “greatly overstated the nature of attorney involvement.”

Id. ¶¶ 36, 50. Lord and Reddicks finally allege that immediately after Senex entered the

attorney fees charges on their accounts, “the attorney fees became rent owed by [Plaintiffs

Lord and Reddicks], even though the fill-in-the form unlawful detainer had not yet been filed

with court.” Id. ¶¶ 38, 52.




                                                   5
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 6 of 22 Pageid#: 270




       Finally, the Complaint raises class action allegations pursuant to Federal Rule of Civil

Procedure 23(b)(3). The Complaint asserts the following questions of law and fact common

to the class:

                a.      Whether class members received Notices which
                threatened eviction upon nonpayment of fees and alleged past
                due rent, and which purported to come from Landlords but in
                fact were drafted and sent by Senex misleadingly to convey
                meaningful attorney involvement;
                b.      Whether these Notices were required by the FDCPA to
                contain certain notices and information and to refrain from using
                certain means and methods of debt collections and violated these
                requirements;
                c.      Whether Defendant filed unlawful detainers against class
                members without meaningful attorney involvement;
                d.      [T]he actual damages of the members of the class,
                including the payment of attorneys’ fees not properly owed to the
                Landlord; and
                e.      Whether Senex failed to promulgate processes and
                procedures sufficient to ensure the Notices were accurate and
                legal.

       C. Procedural History

       The plaintiffs filed this action on September 9, 2020. ECF No. 1. On October 28,

2020, Senex moved to dismiss the Complaint for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6). ECF No. 6. The Honorable Glen E. Conrad, Senior United

States District Judge, held a telephonic hearing on the motion on February 19, 2021. On

March 5, 2021, Senex filed a supplemental brief in support of its motion to dismiss. ECF No.

28. The plaintiffs filed a response thereto on March 10, 2021. ECF No. 29. On May 11,

2021, the case was transferred to this court. ECF No. 30. The court has reviewed the

pleadings and the hearing transcript, and the matter is ripe for decision.




                                                   6
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 7 of 22 Pageid#: 271




   II.      Standard of Review

         Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint

for failure to state a claim upon which relief can be granted. When considering a Rule 12(b)(6)

motion to dismiss, the court “must accept as true all of the factual allegations contained in the

complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). “While a complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotation

marks omitted). To survive dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is plausible if the complaint

“pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

         Moreover, “[t]he purpose of a Rule 12(b)(6) motion is to test the sufficiency of a

complaint; ‘importantly, [the motion] does not resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.’” Beacon Wireless Solutions, Inc. v. Garmin

Intern., Inc., No. 5:11-cv-00025, 2011 WL 4737404, at *7 (W.D. Va. Oct. 5, 2011) (quoting

McBurney v. Cucinnelli, 616 F.3d 393, 408 (4th Cir. 2010) (Agee, J., concurring in part and

dissenting in part)) (second alteration in original). “Thus, the proper inquiry is not whether a

plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to support

its claims.” Id. (internal quotation marks and alteration omitted).


                                                      7
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 8 of 22 Pageid#: 272




   III.    Discussion

       “The FDCPA protects consumers from abusive and deceptive practices by debt

collectors, and protects non-abusive debt collectors from competitive disadvantage.”

Crawford v. Senex Law, P.C., 259 F. Supp. 3d 464, 468 (W.D. Va. 2017) (quoting Yarney v.

Ocwen Loan Serv., LLC, 929 F. Supp. 2d 569, 575 (W.D. Va. 2013)). Moreover, “[t]he

FDCPA is a strict liability statute that prohibits false or deceptive representations in collecting

a debt, as well as certain abusive debt collection practices.” McLean v. Ray, 488 F. App’x 577,

682 (4th Cir 2012). “Attorneys seeking the repayment of a debt on behalf of a client are debt

collectors within the ambit of the FDCPA.” Id. (citing Heintz v. Jenkins, 514 U.S. 291, 292

(1995)).

       A plaintiff must plead the following to establish a violation of the FDCPA: (1) that the

plaintiff is a “consumer” as defined by the FDCPA; (2) that the defendant is a “debt collector”

as defined by the FDCPA; and (3) that the defendant engaged in any act or omission in

violation of the FDCPA. Crawford, 259 F. Supp. 3d at 468. Senex first argues that it does

not constitute a debt collector and is thus not subject to the FDCPA. But even if it is a debt

collector for purposes of the FDCPA, Senex contends that the claims asserted in the

Complaint still cannot survive the motion to dismiss.

       A. Debt Collector

       As a preliminary matter, Senex argues that the Complaint fails in its entirety because it

is not a debt collector and therefore not subject to the FDCPA. The FDCPA applies only to

“debt collectors,” or “any person who uses any instrumentality of interstate commerce or the

mails in any business the principal purpose of which is the collection of any debts, or who


                                                    8
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 9 of 22 Pageid#: 273




regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to

be owed or due another.” 15 U.S.C. § 1692a(6). Senex offers two key arguments for why it is

not a debt collector under the FDCPA. First, Senex contends that the Notices it sends on

behalf of its landlord clients are, as a matter of law, the landlords’ Notices and not Senex’s.

Second, Senex contends that in sending the Notices, it performs only ministerial tasks on

behalf of the landlords that do not rise to debt collection under the FDCPA. For the following

reasons, the court disagrees, and finds that the plaintiffs have pleaded sufficient facts alleging

that Senex operates as a debt collector subject to the FDCPA.

       Senex first argues that because the Notices “are on the landlord’s letterhead and are

electronically signed by each landlord, . . . the Notices are communications from the landlords

who are not subject to the FDCPA.” Def.’s Reply Br. 4–5, ECF No. 13. The Virginia Uniform

Electronic Transactions Act stipulates that “[a]n electronic record or electronic signature is

attributable to a person if it was the act of the person,” which “may be shown in any manner,

including a showing of the efficacy of any security procedure applied to determine the person

to which the electronic record or electronic signature was attributable.” Va. Code Ann. § 59.1-

487 (2021). Senex posits that the electronic signatures and landlord letterhead render the

Notices attributable only to the landlords.

       In Crawford, a court in this district addressed a nearly identical argument that Senex

raised on a Rule 12(b)(6) motion to dismiss. In that matter, Senex similarly argued that the

noncompliance notices it sent out were “from the landlords—not Senex” because “under

Virginia law, an electronic signature is valid.” Id. at 472. The court instead concluded,

however, that “the more relevant question is whether Senex drafts, prepares, prints, and has


                                                    9
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 10 of 22 Pageid#: 274




the Notices served.” Id. Because the complaint contained these factual allegations, the court

concluded that the plaintiffs adequately pleaded that Senex acted as a debt collector when it

prepared and transmitted the noncompliance notices. On Senex’s subsequent motion for

judgment on the pleadings, the court again rejected Senex’s argument “that the landlord’s

electronic signature establishes, as a matter of law, that the Notices are the act of the landlord

. . . .” Crawford v. Senex Law, P.C., No. 3:16-cv-73, 2017 WL 5162821, at *5 (W.D. Va. Nov.

7, 2017). Instead, the court reiterated its opinion “that the more relevant inquiry is whether

Senex drafts, prepares, prints, and has the Notices served.” Id. (internal quotation marks and

citation omitted.)

        The court sees little material difference between the present case and Crawford. As in

Crawford, the plaintiffs here allege that Senex drafts, prepares, prints, and sends the Notices

directly to the tenants. See Compl. ¶ 14. Indeed, the Notices—three examples of which Senex

attached as exhibits to its reply brief—themselves state that Senex has “already drafted this

notice and provided legal advice due to [the tenant’s] noncompliance.” 1 Def.’s Reply Br. Ex.

A–C. Moreover, the court notes that the Notices attached to Senex’s reply brief in this matter

appear virtually identical to those attached to the complaint in Crawford. Compare Def.’s



        1  The court “may consider a document submitted by the movant that was not attached to or
incorporated in a complaint, so long as the document was integral to the complaint and there is no dispute
about the document’s authenticity. Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016). A
“necessary prerequisite” to finding that a document is integral to the complaint is the “plaintiff’s reliance on
the terms and effect of [the] document in drafting the complaint.” Chambers v. Time Warner, Inc., 282 F.3d
147, 153 (2d Cir. 2002). “The rationale underlying this exception is that the primary problem raised by looking
to documents outside the complaint—lack of notice to the plaintiff—is dissipated where plaintiff has actual
notice and has relied upon these documents in framing the complaint.” Am. Chiropractic Ass’n v. Trigon
Healthcare, Inc., 367 F. 3d 212, 234 (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d
Cir. 1997) (cleaned up). Because the Notices attached as exhibits to Senex’s reply brief are integral to the
complaint and the plaintiffs have not contested their authenticity, the court may consider them in deciding the
motion to dismiss.

                                                          10
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 11 of 22 Pageid#: 275




Reply Br. Ex. A–C, with Compl. Ex. A–C, E–J, L–U, No. 3:16-cv-73, ECF No. 1-2.

Similarities aside, the court concludes that the plaintiffs here have adequately pleaded that

Senex acts as a debt collector in sending the Notices and will deny the motion to dismiss on

this basis.

        Senex next asserts that the only action it takes that directly concerns the plaintiffs is its

“ministerial act” of mailing its landlord clients’ electronically signed Notices. Def.’s Mem.

Supp. Mot. Dismiss 8, ECF No. 7. “It is well settled that companies that perform ministerial

duties such as stuffing and printing the debt collector’s letters are not debt collectors for

purposes of the FDCPA.” Crawford, 259 F. Supp. 3d at 469 (cleaned up). To this end, the

Crawford court identified six factors “material to the determination of whether a sender

engages in merely ministerial functions, rendering it not subject to the FDCPA, or whether

the sender is actively collecting debt for another.” Id. at 470. They include:

               (1) whether the sender instructs the debtor to contact the sender
               or the creditor about the debt; (2) whether the sender was
               substantially involved in the drafting of the letter; (3) whether the
               sender provides follow-up debt collection services; (4) the extent
               to which the sender can settle the matter; (5) the compensation
               structure for the sender; and (6) the extent to which the sender
               keeps its own records regarding the debtors.

Id.

        In Crawford, the court applied the six factors and concluded that two weighed in favor

of Senex: (1) the letters instructed tenants to contact the landlords about the outstanding debt,

and (2) the plaintiffs did not allege that Senex had any authority to settle the dispute at the

initial stage. Id. at 471. The court ultimately found, however, that more factors weighed in

favor of the plaintiffs’ contention that Senex acted as a debt collector. First, the plaintiffs


                                                     11
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 12 of 22 Pageid#: 276




“alleged that Senex drafts, sends and administers the [n]otices,” an allegation “bolstered by the

fact that each [n]otice contains virtually identical text, despite the [n]otices allegedly coming

from different landlords.” Id. Second, the court inferred from the complaint “that the

landlords merely passively provide Senex with the debtor’s contact information, and Senex

then institutes the collection efforts, which includes everything from sending the initial

communications to filing the unlawful detainer actions.” Id. Third, the notices’ text indicated

“that Senex charges attorney’s fees for sending the letter, and is not paid per letter sent.” Id.

Finally, Senex conceded that it commenced unlawful detainer actions on behalf of the

landlords. Id. Against this backdrop, the court concluded that under Rule 12(b)(6) the

plaintiffs alleged sufficient facts showing that Senex’s actions went beyond mere ministerial

work, rendering it subject to the FDCPA as a debt collector. Id. at 473.

       Here, the court again finds that more factors suggest Senex acts as a debt collector

when it transmits the Notices. As in Crawford, the Notices instruct the tenants to contact the

landlord concerning the unpaid rent, and the complaint does not allege that Senex has the

authority to settle dispute on behalf of the landlord. However, the complaint alleges—and

the Notices themselves state—that Senex drafts the Notices, meaning that Senex was certainly

“substantially involved in the drafting of the [Notices.]” Id. at 470; Compl. ¶ 17; Def.’s Reply

Br. Ex. A–C. Moreover, the complaint does not allege that Senex is paid per letter sent, and

the Notices state that Senex earns attorney’s fees for preparing the notices and for “providing

legal advice due to [the tenant’s] noncompliance.” Compl. ¶ 17; Def.’s Reply Br. Ex. A–C.

Finally, the complaint alleges that Senex saves the debtor-tenants’ information in its records

so it can later institute unlawful detainer actions against them. Compl. ¶ 14. Four of the six


                                                  12
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 13 of 22 Pageid#: 277




factors therefore suggest that in sending the Notices, Senex completes more than just

ministerial work and instead acts as a debt collector. The complaint therefore sufficiently

alleges that Senex acts as a debt collector and is therefore subject to the FDCPA.

       B. Individual Claims

       Senex next argues that even if the court does find that it acts as a debt collector, each

claim asserted in the complaint is still unable to withstand scrutiny under Rule 12(b)(6). The

court will address each claim in turn.

              i.      §§ 1692e(11) and 1692(g)

       The complaint alleges Senex violated 15 U.S.C. §§ 1692e(11) by failing to notify the

plaintiffs in the Notices that it was attempting to collect a debt and would use any information

it obtained for that purpose. In moving to dismiss, Senex argues only that the claims fail

because the Notices come from the landlords, and not Senex. Having already rejected this

argument, the court will deny the motion to dismiss on these claims.

              ii.     § 1692e(10), (14)

       The complaint alleges that Senex violated § 1692e(10) and (14). Compl. ¶¶ 95–97.

Section 1692e generally bars a debt collector from “us[ing] any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” Sections 1692e(10)

and (14) more specifically prohibit “[t]he use of any false representation or deceptive means

to collect or attempt to collect any debt or to obtain information concerning a consumer” and

“[t]he use of any business, company, or organization name other than the true name of the

debt collector’s business, company, or organization,” respectively.




                                                  13
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 14 of 22 Pageid#: 278




       “Whether a communication is false, misleading, or deceptive in violation of § 1692e is

determined from the vantage of ‘the least sophisticated consumer.’” Russell v. Absolute

Collection Servs., Inc., 763 F.3d 385, 394 (4th Cir. 2014) (quoting United States v. Nat’l Fin.

Servs., Inc., 98 F.3d 131, 136 (4th Cir. 1996)). This is “an objective standard that evaluates

how the least sophisticated consumer would interpret the allegedly offensive language.” Id. at

395. The false, deceptive, and misleading statements must therefore be “material” to be

actionable under the FDCPA. Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 126

(4th Cir. 2014). This “materiality requirement limits liability under the FDCPA to genuinely

false or misleading statements that ‘may frustrate a consumer’s ability to intelligently choose

his or her response.’” Id. (quoting Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1033 (9th

Cir. 2010)). Only misrepresentations “that are important in the sense that they could

objectively affect the least sophisticated consumer’s decisionmaking . . . in deciding how to

respond to efforts to collect the debt” are material. Id. at 126, 127. Lastly, and crucial to the

parties’ arguments on this issue, “the test is the capacity of the statement to mislead; evidence

of actual deception is unnecessary.” Nat’l Fin. Servs., Inc., 98 F.3d at 139.

       In moving to dismiss, Senex argues that the complaint fails to state a claim for violation

of § 1692e(10) and (14) because even if Senex’s use of landlord letterhead and landlord

signatures was false or misleading, it was not material. In support, Senex points out that (1)

Plaintiffs Lord and Reddick do not allege that they took any action after receiving the Notices,

and (2) Plaintiff Moss does not allege that had she known the Notices were from Senex she

would not have chosen to pay her landlord. The court does not agree.




                                                  14
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 15 of 22 Pageid#: 279




       The complaint alleges Senex violated § 1692e(10) by (1) making deceptive

“misrepresentations about an attorney having been retained and having performed meaningful

attorney work in connection with that specific case,” and (2) misrepresenting its “true role     .

. . in drafting, sending, and administering the Notices.” Compl. ¶¶ 96, 97. The complaint

further asserts that Senex violated § 1629e(14) by preparing and issuing Notices that

deceptively “purported to come from Landlords” but actually came from Senex. Id. ¶ 95.

These alleged misrepresentations, taken as true, certainly could have been “important” in

affecting how the least sophisticated consumer would respond to Senex’s Notices.

       First, and as the plaintiffs persuasively argue, had Senex made clear that the Notices

came from a debt collector, it would have been obligated to inform the tenants of their dispute

and validation rights under § 1692g. Section 1692g(a) stipulates that within five days of

sending the initial notice to a debtor, a debt collector must send a written notice to the debtor

containing, inter alia, both “a statement that unless the consumer, within thirty days after

receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt will be

assumed to be valid by the debt collector” and “a statement that if the consumer notifies the

debt collector in writing within the thirty-day period that the debt, or any portion thereof, is

disputed, the debt collector will obtain verification of the debt or a copy of a judgment against

the consumer and a copy of such verification or judgment will be mailed to the consumer by

the debt collector.” Notice of these rights would certainly be important to a consumer in

determining how to respond to the Notice.

       Senex’s alleged misrepresentations as to the amount of meaningful legal work it

performed on behalf of the landlord clients would also be important to a consumer responding


                                                   15
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 16 of 22 Pageid#: 280




to a Notice. The Complaint alleges that although each Notice indicates that Senex drafted the

Notices “and provided legal advice due to [the tenant’s] noncompliance,” Senex instead only

“conducts debt collection work that does not require legal training or a license to practice law,

and thus is not properly characterized as work for which an ‘attorney’s fee’ is recoverable

under the tenants’ leases with their landlords.” Compl. ¶ 18. The Complaint further alleges

that the Notices’ assertions regarding attorney involvement and demands for attorney’s fees

“mislead and confuse the tenants about the nature and seriousness of the situation.” Id.

Taken as true, these alleged misrepresentations could impact the way that the least

sophisticated consumer would respond and discourage such a consumer from disputing the

fees assessed in the Notices.

       Finally, given that “the test is the capacity of the statement to mislead; evidence of

actual deception is unnecessary,” Senex’s arguments concerning the plaintiffs’ actual responses

to the Notices are inapposite. Nat’l Fin. Servs., Inc., 98 F.3d at 139. The court will accordingly

deny the motion to dismiss as to Senex’s alleged violations of § 1692e(10) and (14).

               iii.   § 1692e(3), (9)

       The complaint also asserts that Senex acted in contravention of § 1692e(3) and (9),

again by making deceptive “misrepresentations about an attorney having been retained and

having performed meaningful attorney work in connection with that specific case . . . .”

Compl. ¶ 97. Section 1692e(3) bars a debt collector from falsely representing or implying “that

any individual is an attorney or that any communication is from an attorney.” Section

1692e(9), on the other hand, prohibits a debt collector from “[t]he use or distribution of any

written communication which simulates or is falsely represented to be a document authorized,


                                                   16
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 17 of 22 Pageid#: 281




issued, or approved by any court, official, or agency of the United States or any State, or which

creates a false impression as to its source, authorization, or approval.” Senex asserts that the

Complaint fails to state a claim for violation of either provision. For the following reasons,

the Court agrees, and will dismiss the alleged violations.

       The complaint itself alleges that the Notices are sent “under the guise of [the]

Landlord” and “indicate that the Landlord has now retained Senex, which drafted the Notices

and ‘provided legal advice due to [the tenant’s] noncompliance.’” Compl. ¶¶ 17, 18. The

Complaint further alleges that the Notices “still purport to come from the Landlord.” Id.

Given that the Notices come “under the guise of [the] Landlord” and expressly state that

Senex, a law firm, has both drafted the Notices and “provided legal advice,” the court sees no

possible false implication in the Notices, as alleged in the complaint, that an individual is an

attorney or that a communication is from an attorney. Moreover, the complaint fails to allege

that the Notices simulate or represent to be official documents approved by a court or a federal

or state agency. The court will therefore dismiss all claims for violations of § 1692e(3) and (9).

See Compl. ¶ 97.

               iv.    §§ 1692e(2)(A)–(B), 1692f(1)

       Next, the complaint alleges that Senex violated both § 1692e(2)(A) and (B) and §

1692f(1) by falsely and deceptively issuing Notices that “misrepresented the work performed

by Senex in connection with preparing and sending the Notices as work for which an

attorney’s fee was properly chargeable.”       Compl. ¶ 99.      Sections 1692e(2)(A) and (B)

respectively bar false mischaracterizations of “the character, amount, or legal status of any

debt” and “any services rendered or compensation which may be lawfully received by any debt


                                                   17
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 18 of 22 Pageid#: 282




collector for the collection of a debt.” Section 1692f(1) prohibits a debt collector’s “collection

of any amount (including any interest, fee, charge, or expense incidental to the principal

obligation) unless such amount is expressly authorized by the agreement creating the debt or

permitted by law.”

       Senex argues that it did not violate § 1692e(2)(A) and (B) because (1) “[i]t is not up to

Plaintiffs to decide whether Senex employs an attorney or non-attorney to ‘generate’ the

Notices that are required by law” and (2) the $30 attorney’s fee is de minimis. Def.’s Mem.

Supp. Mot. Dismiss 19–20. Senex also argues that its alleged § 1692f(1) violation cannot

survive the motion to dismiss because it “is derivative of the purported violations of 1692e.”

Id. at 21. The court will address each argument in turn.

       Several courts have found that a debt collector’s unlawful pursuit of attorney’s fees

from a debtor can violate § 1692e(2). In Foster v. D.B.S. Collection Agency, the United States

District Court for the Southern District of Ohio held that a debt collector’s request for

attorney’s fees in a state court complaint against a debtor violated § 1692e(2)(B) because the

fees were not recoverable under Ohio law. 463 F. Supp. 2d 783, 802 (S.D. Oh. 2006). And

in McCollough v. Johnson, Rodenburg & Lauinger, LLC, the United States Court of Appeals

for the Ninth Circuit affirmed a district court’s finding that a debt collector violated both §

1692e(2) and § 1692f(1) by seeking attorney’s fees that it was not entitled to seek. 637 F.3d

939, 949–50 (9th Cir. 2011); see also Fetters v. Paragon Way, Inc., No. 1:10-cv-00904, 2010

WL 5174989, at *3–*4 (M.D. Pa. Dec. 15, 2010) (noting that “when a debt collector asserts

that there is an obligation to be paid, whether true or not, the protections of the FDCPA are

triggered”).


                                                   18
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 19 of 22 Pageid#: 283




       In the instant matter, the complaint alleges that Senex completes “debt collection work

that does not require legal training or a license to practice law, and is thus not properly

characterized as work for which an ‘attorney’s fee’ is recoverable under the tenants’ leases with

their landlords.” Compl. ¶ 18. Moreover, Senex “churns out unlawful detainers across

Virginia against thousands of Virginians, with little to no attorney involvement for each

action.” Id. ¶ 19. These allegations, construed as true, point to both (1) a “false, deceptive,

or misleading representation or means in connection with the collection of any debt” in

violation of § 1692e(2), and (2) the use of an unfair debt collection practice by attempting to

collect an unauthorized fee, in violation of § 1692f(1).

       Moreover, although the Fourth Circuit has not clearly articulated what constitutes an

unactionable “de minimis” mischaracterization of the debt owed, the court rejects Senex’s

argument that its assertion of a $30 attorney’s fee in the Notices is de minimis. See Powell,

782 F.3d at 119 (“[A] de minimis misstatement of the total amount owed might not be

actionable, although we need not determine the threshold here.”). The complaint alleges that

the Notices’ demands for attorney’s fees “mislead and confuse the tenants about the nature

and seriousness of the situation.” Compl. ¶ 18. And as the plaintiffs persuasively argue, for

some tenants, an extra $30 charge is all but “de minimis.” Simply put, dismissal on this ground

would be premature at the Rule 12(b)(6) stage. The court will accordingly deny the motion to

dismiss the complaint’s asserted claims under § 1692e(2)(A)–(B). See Compl. ¶ 99.

       The complaint’s § 1692f(1) claim, however, cannot survive the motion to dismiss. The

Fourth Circuit has held that because “courts use § 1692f to punish conduct that [the] FDCPA

does not specifically cover,” a plaintiff alleging violation of § 1692f may not “rely on conduct


                                                   19
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 20 of 22 Pageid#: 284




that is covered by § 1692e” without “alleg[ing] any separate or distinct conduct to support a §

1692f violation.” Lembach v. Bierman, 528 F. A’ppx. 297, 304 (4th Cir. 2013), abrogated on

other grounds by Rotkiske v. Klemm, 140 S. Ct. 355 (2019); see also Walker v. Hill, No.

3:20cv149, 2021 WL 1062238, at *10 (E.D. Va. Mar. 19, 2021) (“Because courts use § 1692 to

punish conduct that FDCPA does not specifically cover, a § 1692f cause of action may not be

based on the same alleged misconduct that undergirds a § 1692e claim.”) (cleaned up). The

complaint’s § 1692f(1) claim impermissibly relies on the same alleged conduct as the §

1692e(2)(A)–(B) claim. See Compl. ¶ 99. The court will accordingly dismiss the complaint’s

claim for violation of § 1692f(1). See id.

               v.     § 1692e(5)

       Finally, the complaint alleges Senex violated § 1692e(5).            See Compl. ¶ 101.

“[C]ollection notices violate § 1692e(5) if (1) a debtor would reasonably believe that the notices

threaten legal action; and (2) the debt collector does not intend to take legal action. Nat’l Fin.

Servs., 98 F.3d at 136. Here, the complaint itself alleges that Senex has filed unlawful detainer

actions on behalf of its landlord clients, including four against Plaintiff Jennifer Lord, three

against Plaintiff Ebony Reddicks, and two against Plaintiff Toniraye Moss. Compl. ¶¶ 35, 48,

77. The plaintiffs therefore cannot plausibly argue that Senex “does not intend take legal

action,” and the court will dismiss the complaint’s § 1692e(5) claim. See Compl. ¶ 101.

       C. Pleading Standard

       Senex lastly asserts that because “all but one of Plaintiffs’ claims arises under 15 U.S.C.

[§] 1692e,” (1) Federal Rule of Civil Procedure 9(b)’s heightened pleading standard applies and

(2) the complaint is not pled with the sufficient particularity to withstand the motion to


                                                   20
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 21 of 22 Pageid#: 285




dismiss. Def.’s Mem. Supp. Mot. Dismiss 22–24. Under Rule 9(b), a party alleging fraud or

mistake must “state with particularity the circumstances constituting fraud or mistake.” Fed.

R. Civ. P. 9(b). The required “circumstances” are “the time, place, and contents of the false

representations, as well as the identity of the person making the misrepresentation and what

he obtained thereby.” Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th

Cir. 1999) (internal quotation marks and citation omitted).

       In Crawford, Senex raised the same such argument. 259 F. Supp. 3d at 473. After

finding “a split . . . among district courts across the country” as to whether Rule 9(b) or Rule

8(a) applies to claims brought under the FDCPA, the court concluded that the plaintiffs pled

the complaint with the requisite particularity under Rule 9(b) and declined to determine which

standard applies. Id. at 473–74. Indeed, the complaint “contain[ed] specific allegations of

fact as to each plaintiff,” that each notice the plaintiffs received “was sent by Senex . . . ‘under

the guise’ of the landlord, ‘purportedly signed by a staff member’ of the landlord, and fail[ed]

to ‘indicate that the Notice was sent by Senex.’” Id. at 474. The complaint also pled both the

date that the plaintiffs received the notices and “that the return address was actually that of

Senex, not the landlord, despite the letter appearing to originate with the landlord.” Id. The

court accordingly denied Senex’s motion to dismiss on this basis. Id.

       Here, the court will similarly refrain from deciding whether Rule 9(b) or 8(a) governs

claims alleging FDCPA violations, as the complaint satisfies Rule 9(b)’s heightened

requirement. The complaint alleges that each Notice was affixed on landlord letterhead,

“purportedly signed by a staff member of Landlord, when in fact the signature was affixed at

Senex’s office using Senex equipment,” and mailed by Senex. Compl. ¶ 16. The complaint


                                                    21
Case 7:20-cv-00541-MFU Document 31 Filed 08/16/21 Page 22 of 22 Pageid#: 286




also alleges that although the Notices indicate that Senex drafted the Notices, they “still

purport[ed] to come from the [l]andlord, despite the fact that they were prepared by Senex.”

Id. ¶ 17. Finally, the complaint asserts that the Notices were “false, deceptive, misleading, and

unfair,” in that they “purportedly came from the Landlords, when in fact they came from

Senex,” misrepresented the nature of the services Senex provided and the compensation Senex

was entitled to, “used a name other than Senex’s name in connection with the collection of a

debt,” and untruthfully conveyed that “meaningful attorney involvement” was relied on in

preparing and sending the Notices. Id. ¶ 23. In sum, even under Rule 9(b)’s heightened

requirements, the complaint is pled with sufficient particularity, and dismissal is not warranted

on this basis.

                                          Conclusion

       For the reasons stated, Senex’s motion to dismiss is GRANTED IN PART and

DENIED IN PART. The court will dismiss the complaint’s claims for violation of 15 U.S.C.

§ 1692e(3), (5), and (9), and § 1692f(1). See Compl. ¶¶ 97, 101. All other claims survive the

motion to dismiss. The clerk is directed to send copies of this memorandum opinion and

accompanying order to all counsel of record. An appropriate order will be entered.

       It is so ORDERED.



                                                    Entered: August 12, 2021
                                                                     Michael F. Urbanski
                                                                     Chief U.S. District Judge
                                                                     2021.08.12 14:49:17
                                                                     -04'00'
                                                    _______________________
                                                    Michael F. Urbanski
                                                    Chief United States District Judge


                                                  22
